Title: To Thomas Jefferson from Gideon Granger, 16 August 1808
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Washington Augt: 16th. 1808
                  
                  I have completed the Summer Contracts with more than common success, and fixed the mails for great increase of motion on the main route after 1st. of Octr:—
                  The line from here to fort Stoddart is very regular & as far as Athen’s the mail is rapidly carried—from Fort Stoddart to New Orleans it continues to be irregular.
                  There is certainly a robber between here & N. Carolina & another between Nashville and Franfort K. The General Post Office has adopted the most proper means to detect the Offenders.
                  Having placed the business of my office in a Situation as elligible as possible I am going to visit my family & expect to return by the middle of Octr. 
                  Yours most respetfully.
                  
                     Gidn Granger 
                     
                  
               